     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 1 of 15 Page ID #:1




 1   Coleman W. Watson, Esq., (CBN 266015)
     coleman@watsonllp.com
 2   Attorneys for Plaintiff
     WATSON LLP
 3   601 S. Figueroa Street, Suite 4050
     Los Angeles, CA 90017
 4   Telephone: 213.228.3233
     Facsimile: 213.330.4222
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                   EASTERN DIVISION
11
12   INVENTERGY LBS, LLC,
                                              CASE:
13                Plaintiff,
                                              COMPLAINT FOR PATENT
14         vs.                                INFRINGEMENT
15   USGLOBALSAT, INC.,                       JURY TRIAL DEMANDED
16                Defendant.
17
18
19
20         Plaintiff Inventergy LBS, LLC (“Inventergy”), sues Defendant,
21   USGlobalSat, Inc., (“USGlobalSat”), and alleges the following:
22                                        PARTIES
23         1.    Plaintiff Inventergy LBS, LLC is a corporation organized and existing
24   under the laws of Delaware and maintains its principal place of business at 900 E.
25   Hamilton Ave., Campbell, CA 95008.
26         2.    Defendant USGlobalSat, Inc. is a corporation organized and existing
27   under the laws of California that maintains its principal place of business at 14740
28   Yorba Court, Chino, CA 91710.

                                            COMPLAINT FOR PATENT INFRINGEMENT-1
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 2 of 15 Page ID #:2




 1                                           JURISDICTION
 2          3.        This is an action for patent infringement arising under the patent laws
 3   of the United States, Title 35 of the United States Code.
 4          4.        This Court has exclusive subject matter jurisdiction under 28 U.S.C.
 5   §§ 1331 and 1338(a).
 6          5.        This Court has personal jurisdiction over USGlobalSat because it has
 7   engaged in systematic and continuous business activities in the Central District of
 8   California. Specifically, USGlobalSat provides a full range of products to residents
 9   in this District. As described below, USGlobalSat has committed acts of patent
10   infringement giving rise to this action within this District.
11                                               VENUE
12          6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because
13   USGlobalSat has committed acts of patent infringement in this District and is
14   incorporated in the state of California. In addition, Inventergy has suffered harm in
15   this district.
16                                      THE PATENTS-IN-SUIT
17          7.        Inventergy is the assignee of all right, title and interest in United
18   States Patent Nos. 9,781,558 (the “’558 Patent”) and 9,219,978 (the “’978 Patent”)
19   (collectively, “Patents-in-Suit”), including all rights to enforce and prosecute
20   actions for infringement and to collect damages for all relevant times against
21   infringers of the Patents-in-Suit. Accordingly, Inventergy possesses the exclusive
22   right and standing to prosecute the present action for infringement of the Patents-
23   in-Suit by USGlobalSat.
24   The ’558 Patent
25          8.        On October 3, 2017, the United States Patent and Trademark Office
26   issued the ’558 Patent. The ’558 Patent is titled “System and Method for
27   Communication with a Tracking Device.” The application leading to the ’282
28   Patent was filed on December 7, 2015; which was a divisional application of U.S.

                                                  COMPLAINT FOR PATENT INFRINGEMENT-2
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 3 of 15 Page ID #:3




 1   Patent Application No. 14/313,339, that was filed on June 24, 2014; which was a
 2   divisional application of U.S. Patent Application No. 13/443,180, that was filed on
 3   April 10, 2012; which was a continuation of U.S. Application No. 12/322,941, that
 4   was filed on February 9, 2009; which claims priority from provisional application
 5   number 61/065,116, that was filed on February 8, 2008. A true and correct copy of
 6   the ’558 Patent is attached hereto as Exhibit A and incorporated herein by
 7   reference.
 8          9.    The ’558 Patent is valid and enforceable.
 9          10.   The inventors recognized that there was a need for a system and
10   method for providing enhanced communication with tracking devices, while
11   minimizing power consumption and network air time. Ex. A, 1:48–54.
12          11.   The invention in the ’558 Patent provides a tracking device with a
13   location detector, communication device, memory processor and configuration
14   routine. Id. at 2:4-6.
15   The ’978 Patent
16          12.   On December 22, 2015, the United States Patent and Trademark
17   Office issued the ’978 Patent. The ’978 Patent is titled “System and Method for
18   Communication with a Tracking Device.” The application leading to the ’978
19   Patent was filed on June 24, 2015; which was a divisional application of U.S.
20   Patent Application No. 13/443,180, that was filed on April 10, 2012; which was a
21   continuation of U.S. Application No. 12/322,941, that was filed on February 9,
22   2009; which claims priority from provisional application number 61/065,116, that
23   was filed on February 8, 2008. A true and correct copy of the ’978 Patent is
24   attached hereto as Exhibit B and incorporated herein by reference.
25          13.   The ’978 Patent is valid and enforceable.
26          14.   The inventors recognized that there was a need for a system and
27   method for providing enhanced communication with tracking devices, while
28   minimizing power consumption and network air time. Ex. B, 1:45–51.

                                            COMPLAINT FOR PATENT INFRINGEMENT-3
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 4 of 15 Page ID #:4




 1          15.   The invention in the ’978 Patent provides a tracking device with a
 2   location detector, communication device, memory processor and configuration
 3   routine. Id. at 2:1-3.
 4                             KNOWLEDGE OF INFRINGEMENT
 5   The Pre-Suit letter imparted actual knowledge of infringement to
 6   USGlobalSat.
 7          16.   Inventergy informed USGlobalSat, by mail on May 25, 2018, that
 8   USGlobalSat’s AVL Tracker was covered by at least claim 1 of the ’978 patent.
 9   Letter to USGlobalSat, attached hereto as Exhibit C (enclosing the ’978 Patent
10   and ’558 Patent as exhibits in this Letter).
11          17.   Inventergy described exactly how USGlobalSat’s AVL tracker
12   infringed through a preliminary claim chart and infringement analysis. Id.
13          18.   On June 5, 2018, USGlobalSat sent a letter in response to the May 25,
14   2018 letter and confirmed receipt of the May 25, 2018 letter. Letter to Inventergy,
15   attached hereto as Exhibit D.
16          19.   As of the filing date of this action, USGlobalSat has continued to sell
17   AVL trackers that are covered by the ’978 and ’558 Patents.
18                      COUNT I: INFRINGEMENT OF THE ’558 PATENT
19          20.   Inventergy incorporates the above paragraphs herein by reference.
20          21.   Direct Infringement. USGlobalSat has been and continues to directly
21   infringe at least claim 1 of the ’558 Patent in this District and elsewhere in the
22   United States by providing a system, for example, the G-sat GPS Tracker (“G-
23   sat”), that satisfies the preamble of claim 1: “A tracking device.” For example,
24   USGlobalSat’s G-sat is a tracking device. See Figure 1.
25
26
27
28

                                             COMPLAINT FOR PATENT INFRINGEMENT-4
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 5 of 15 Page ID #:5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                  Figure 1. USGlobalSat’s G-sat is a tracking device.
13         22.   The USGlobalSat G-sat satisfies claim element 1(a): “a location
14   detector operative to determine locations of said tracking device.” For example,
15   the USGlobalSat G-sat has a GPS and GSM/GPRS to determines the location of
16   the tracking device. See Figure 2.
17
18
19
20
21
22
23
24
25
26
27
28

                                            COMPLAINT FOR PATENT INFRINGEMENT-5
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 6 of 15 Page ID #:6




 1    Figure 2. The USGlobalSat G-sat has a GPS and GSM/GPRS to determines the
 2                               location of the tracking device.
 3         23.   The USGlobalSat G-sat satisfies claim element 1(b): “a
 4   communication device operative to communicate with a remote system.” For
 5   example, the USGlobalSat G-sat operates and communicates with a SIM card in a
 6   cell phone. See Figure 3.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24    Figure 3. The USGlobalSat G-sat operates and communicates with a SIM card in
25                                        a cell phone.
26         24.   The USGlobalSat G-sat satisfies claim element 1(c): “memory for
27   storing data and code, said data including location data determined by said location
28

                                              COMPLAINT FOR PATENT INFRINGEMENT-6
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 7 of 15 Page ID #:7




 1   detector and configuration data.” For example, the USGlobalSat G-sat has a
 2   specific memory chip that includes location and configuration data. See Figure 4.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14       Figure 4. The USGlobalSat G-sat has a specific memory chip that includes
15                             location and configuration data.
16         25.   The USGlobalSat G-sat satisfies claim element 1(d): “a processor
17   operative to execute said code to impart functionality to said tracking device, said
18   functionality of said tracking device depending at least in part on said
19   configuration data.” For example, the USGlobalSat G-sat has a processor to
20   execute the code, which allows for the tracker to function. See Figure 4.
21         26.   The USGlobalSat G-sat satisfies claim element 1(e): “a configuration
22   routine operative to modify said configuration data responsive to a communication
23   from said remote system.” For example, the USGlobalSat G-sat changes the report
24   format of communications, based on the messages sent. See Figure 5.
25
26
27
28

                                             COMPLAINT FOR PATENT INFRINGEMENT-7
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 8 of 15 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12    Figure 5. The USGlobalSat G-sat changes the report format of communications,
13                               based on the messages sent.
14         27.    The USGlobalSat G-sat satisfies claim element 1(f): “a reporting
15   routine operative to communicate operational data between said tracking device
16   and said remote system.” For example, the USGlobalSat G-sat reports whether the
17   tracker is moving. See Figure 6.
18
19
20
21
22
23        Figure 6. the USGlobalSat G-sat reports whether the tracker is moving.
24         28.    The USGlobalSat G-sat satisfies claim element 1(g): “said
25   configuration data modifiable responsive to said communication from said remote
26   system at least partially determines a power state of said location detector, said
27   power state affecting the power outage of said location detector.” For example, the
28

                                             COMPLAINT FOR PATENT INFRINGEMENT-8
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 9 of 15 Page ID #:9




 1   USGlobalSat G-sat responds to communications to determine the power and
 2   battery levels of the See Figure 6.
 3         29.    Induced Infringement. USGlobalSat has also actively induced, and
 4   continues to induce, the infringement of at least claim 1 of the ’558 Patent by
 5   actively inducing its customers, including merchants and end-users to use
 6   USGlobalSat’s system in an infringing manner as described above. Upon
 7   information and belief, USGlobalSat has specifically intended that its customers
 8   use its system in a manner that infringes at least claim 1 of the ’558 Patent by, at a
 9   minimum, providing access to support for, training and instructions for, its system
10   to its customers to enable them to infringe at least claim 1 of the ’558 Patent, as
11   described above. Even where elements required to infringe at least claim 1 of the
12   ’558 Patent are accomplished by USGlobalSat and USGlobalSat’s customer
13   jointly, USGlobalSat’s actions have solely caused all of the elements to be
14   performed.
15         30.    Inventergy is entitled to recover damages adequate to compensate it
16   for such infringement in an amount no less than a reasonable royalty under 35
17   U.S.C. § 284.
18         31.    Inventergy will continue to be injured, and thereby caused irreparable
19   harm, unless and until this Court enters an injunction prohibiting further
20   infringement.
21                     COUNT II: INFRINGEMENT OF THE ’978 PATENT
22         32.    Inventergy incorporates the above paragraphs herein by reference.
23         33.    Direct Infringement. USGlobalSat has been and continues to directly
24   infringe at least claim 1 of the ’978 Patent in this District and elsewhere in the
25   United States by providing a system, for example, the USGlobalSat AVL Tracker,
26   that satisfies the preamble of claim 1: “A tracking device.” For example,
27   USGlobalSat’s AVL Tracker is a tracking device. See Figure 7.
28

                                             COMPLAINT FOR PATENT INFRINGEMENT-9
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 10 of 15 Page ID #:10




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                Figure 7. USGlobalSat’s AVL Tracker is a tracking device.
14          34.   The USGlobalSat AVL Tracker satisfies claim element 1(a): “a
15    location detector operative to determine locations of said tracking device.” For
16    example, the USGlobalSat AVL Tracker tracks location using a real time GPS
17    monitor, and works digitally. See Figures 8, 9.
18
19
20
21
22
23
24
25      Figure 8. The USGlobalSat AVL Tracker tracks location using a real time GPS
26                                         monitor.
27
28

                                            COMPLAINT FOR PATENT INFRINGEMENT-10
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 11 of 15 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11       Figure 9. The USGlobalSat AVL Tracker tracks location with a GPS through
12                analog and digital inputs, and outputs digital information.
13          35.   The USGlobalSat AVL Tracker satisfies claim element 1(b): “a
14    communication device operative to communicate with a remote system.” For
15    example, the USGlobalSat AVL Tracker uses a 3G modem and server to
16    communicate with cell phones, for example. See Figures 8, 9.
17          36.   The USGlobalSat AVL Tracker satisfies claim element 1(c): “memory
18    for storing data and code, said data including location data determined by said
19    location detector and configuration data.” For example, the USGlobalSat AVL
20    Tracker has 32 Mb of memory that can be customized based on location. See
21    Figures 10, 11.
22
23
24
25
26
27
28

                                            COMPLAINT FOR PATENT INFRINGEMENT-11
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 12 of 15 Page ID #:12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15        Figure 10. The USGlobalSat AVL Tracker has 32 Mb of built-in memory.
16
17
18
19
20
21
22
23
24
25
26      Figure 11. The USGlobalSat AVL Tracker has real-time GPS monitoring with
27         data buffer storage and an internal report depending on customization.
28

                                          COMPLAINT FOR PATENT INFRINGEMENT-12
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 13 of 15 Page ID #:13




 1          37.    The USGlobalSat AVL Tracker satisfies claim element 1(d): “a
 2    processor operative to execute said code to impart functionality to said tracking
 3    device, said functionality of said tracking device depending at least in part on said
 4    configuration data.” For example, the USGlobalSat AVL Tracker has a CPU
 5    acting as the processor. See Figures 9, 10.
 6          38.    The USGlobalSat AVL Tracker satisfies claim element 1(e): “a
 7    configuration routine operative to modify said configuration data responsive to a
 8    communication from said remote system.” For example, the USGlobalSat AVL
 9    Tracker modifies configurative data based on communications from the system.
10    See Figure 11.
11          39.    The USGlobalSat AVL Tracker satisfies claim element 1(f): “a
12    buffering routine operative to buffer location data indicative of a plurality of said
13    locations when said communication device is unable to communicate with said
14    remote system.” For example, the USGlobalSat AVL Tracker has a data storage
15    buffer of 3,000 points. See Figure 11.
16          40.    The USGlobalSat G-sat satisfies claim element 1(g): “a reporting
17    routine operative to transmit said location data indicative of said plurality of said
18    locations when said communication device is able to communicate with said
19    remote system.” For example, the USGlobalSat AVL Tracker has an internal
20    reporting mechanism See Figure 11.
21          41.    Induced Infringement. USGlobalSat has also actively induced, and
22    continues to induce, the infringement of at least claim 1 of the ’978 Patent by
23    actively inducing its customers, including merchants and end-users to use
24    USGlobalSat’s system in an infringing manner as described above. Upon
25    information and belief, USGlobalSat has specifically intended that its customers
26    use its system in a manner that infringes at least claim 1 of the ’978 Patent by, at a
27    minimum, providing access to support for, training and instructions for, its system
28    to its customers to enable them to infringe at least claim 1 of the ’978 Patent, as

                                               COMPLAINT FOR PATENT INFRINGEMENT-13
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 14 of 15 Page ID #:14




 1    described above. Even where elements required to infringe at least claim 1 of the
 2    ’978 Patent are accomplished by USGlobalSat and USGlobalSat’s customer
 3    jointly, USGlobalSat’s actions have solely caused all of the elements to be
 4    performed.
 5          42.    Inventergy is entitled to recover damages adequate to compensate it
 6    for such infringement in an amount no less than a reasonable royalty under 35
 7    U.S.C. § 284.
 8          43.    Inventergy will continue to be injured, and thereby caused irreparable
 9    harm, unless and until this Court enters an injunction prohibiting further
10    infringement.
11                                        JURY DEMAND
12          44.    Under Rule 38(b) of the Federal Rules of Civil Procedure, Inventergy
13    respectfully requests a trial by jury on all issues so triable.
14                                     PRAYER FOR RELIEF
15          WHEREFORE, Inventergy asks this Court to enter judgment against
16    USGlobalSat, granting the following relief:
17         A.      A declaration that USGlobalSat has infringed the Patents-in-Suit;
18         B.      An award of damages to compensate Inventergy for USGlobalSat’s
19                 direct infringement of the Patents-in-Suit;
20         C.      An order that USGlobalSat and its officers, directors, agents, servants,
21                 employees, successors, assigns, and all persons in active concert or
22                 participation with them, be preliminarily and permanently enjoined
23                 from infringing the Patents-in-Suit under 35 U.S.C. § 283;
24         D.      An award of damages, including trebling of all damages, sufficient to
25                 remedy USGlobalSat’s willful infringement of the Patents-in-Suit
26                 under 35 U.S.C. § 284;
27
28

                                               COMPLAINT FOR PATENT INFRINGEMENT-14
     Case 5:18-cv-02546-PSG-SP Document 1 Filed 12/04/18 Page 15 of 15 Page ID #:15




 1         E.    A declaration that this case is exceptional, and an award to Inventergy
 2               of reasonable attorneys’ fees, expenses and costs under 35 U.S.C. §
 3               285;
 4         F.    An award of prejudgment and post-judgment interest; and
 5         G.    Such other relief as this Court or jury may deem proper and just.
 6
 7    DATED on December 4, 2018
 8                                         Respectfully submitted,
 9
10                                         WATSON LLP
11
12                                           /s/ Coleman Watson
                                             Coleman W. Watson, Esq.,
13                                           Florida Bar. No. 0087288
                                             California Bar No. 266015
14                                           Georgia Bar No. 317133
                                             New York Bar Reg. No. 4850004
15                                           Email: coleman@watsonllp.com
                                                     docketing@watsonllp.com
16                                           WATSON LLP
17                                           601 S. Figueroa Street, Suite 4050
                                             Los Angeles, CA 90017
18                                           Telephone: 213.228.3233
                                             Facsimile: 213.330.4222
19                                           Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28

                                           COMPLAINT FOR PATENT INFRINGEMENT-15
